Citation Nr: 9927370	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  98-17 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The preponderance of the evidence shows that a low back 
disability was not manifested during active service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A veteran may be granted service connection for a disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 
1110 (West 1991).  The preliminary question before the Board, 
however, is whether the veteran has submitted a well-grounded 
claim within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), and if so, whether the VA has properly assisted him in 
the development of that claim.

A well-grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  Murphy v. 
Derwinski, 1 Vet App. 78, 81 (1990).  A well-grounded claim 
requires evidence of a current disability, incurrence or 
aggravation of a disease or injury in service, and competent 
evidence of a nexus between the in-service disease or injury 
and the current disability.  Epps v. Gober, 126 F.3d 1464, 
1467-1468 (Fed. Cir. 1997).

Having viewed the veteran's contentions and the evidence of 
record in the light most favorable to his claim, the Board 
finds that the veteran has presented a claim that is 
plausible, and therefore, well grounded.  The Board also is 
satisfied that the RO has obtained all evidence necessary for 
an equitable disposition of the veteran's appeal, and that 
all relevant facts have been fully developed.

The veteran contends that his present low back disability 
first occurred during active service.  In particular, he 
claims that he injured his low back in 1944 while loading 
bombs onto aircraft.  During testimony before the RO in 
January 1999, the veteran stated that he was only given 
aspirin during service and that he was never x-rayed or 
examined by a doctor.  He claimed that he did not report his 
back pain at the time of discharge because he wanted to leave 
active duty.  He saw a family physician shortly after service 
and was told that he had evidence of a back injury.  
Thereafter, he continued to suffer from back pain but did not 
seek medical care until approximately 1995.

The Board recognizes that the veteran's available service 
medical records are incomplete and that the RO has been 
unable to secure all of the records due to apparent 
destruction by fire.  However, the available service medical 
records include the veteran's October 1945 separation 
examination.  This examination included no complaints 
regarding a low back disability and revealed no 
musculoskeletal defects or abnormalities.

Private medical records from August and September 1996 noted 
that the veteran had a long history of back problems, 
particularly during the past four to five years.  The veteran 
was assessed with spinal stenosis, L3-S1, and severe 
degenerative changes of the lumbar spine.  Consequently, he 
underwent low back surgery described as a decompressive 
laminectomy from L2-S1.

During a VA examination in March 1998, the veteran was 
diagnosed with disc narrowing of the lumbar spine at L2, L3, 
and L3-L4, and fusion at L4-L5, and with symptomatic 
degenerative disc disease.  A July 1998 letter from E. Fred 
Deal, M.D., stated that the veteran had a long history of 
degenerative arthritis, including the lumbosacral spine.

A June 1998 letter from Arnold Schoolman, M.D., described the 
veteran's medical history and multiple disabilities.  As to 
the veteran's low back disability, he stated that "In regard 
to the patient's service connected injury, this occurred in 
1944, while loading 500 pound bombs into B-17's.  At that 
time, he noted severe pain in his back which continued...He 
continued to have back treatments over the next few months, 
but he has had trouble with his back ever since."

Based upon a review of the above evidence, the Board 
concludes that the preponderance of the evidence is against a 
finding of service connection for a low back disability.  In 
particular, the Board finds that the evidence of record, 
including the October 1945 separation examination, outweighs 
the opinion of Dr. Schoolman.  The evidence clearly 
establishes that the veteran currently suffers from spinal 
stenosis and degenerative disease of the low back.  However, 
the Board observes that the record contains no evidence of a 
low back disability until approximately 1995.  In fact, the 
veteran has testified that he did not receive a diagnosis of 
a low back disability in service and that, following service, 
he did not seek medical care for approximately 50 years.

The statement by Dr. Schoolman appears to merely reiterate 
history as provided by the veteran.  The doctor did not 
indicate that he reviewed any records, did not identify the 
facts or medical principles upon which he relied, and did not 
make an independent assessment that the veteran's current 
disability was caused by an injury in service.  The Board 
notes that unenhanced medical information recorded by a 
medical examiner cannot be considered competent medical 
evidence.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  
Moreover, no other medical professional of record has 
suggested that the veteran's current disability has been 
present for 50 years, that it was incurred as the result of 
injury, or that it is related to his period of active 
service.  Accordingly, in the absence of other competent 
medical evidence of a relationship between the veteran's low 
back disability and any incident of his active military 
service, service connection must be denied.


ORDER

Service connection for a low back disability is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

